Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2018

                                    No. 04-18-00062-CR

                                  Victor MAGALLANES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1178-CR-A
                         Honorable Doug Shaver, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 18, 2018.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court